     Case 4:17-cr-00222 Document 53-2 Filed in TXSD on 01/19/19 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

UNITED STATES OF AMERICA                     §
                                             §
v.                                           §              Crim No. 4:17-CR-222
                                             §
BRENDA RODRIGUEZ                             §

                                        CERTIFICATE

I hereby certify that the foregoing Motion for Recusal, along with its accompanying Affidavit, is
filed and made in good faith.

                                             Respectfully submitted,

                                             RYAN K. PATRICK
                                             United States Attorney


                                             ___/s/ Tina Ansari______________
                                             Tina Ansari
                                             Assistant United States Attorney
                                             Southern District of Texas Bar No. ___
                                             1000 Louisiana Street, Suite 2300
                                             Houston, Texas 77002
                                             (713) 567-9598

                                             DATE: January 19, 2019
